DETAILED ACTION
The following is a non-final office action in response to applicant’s amendment filed on 09/02/2021 for response of the office action mailed on 06/15/2021. Claims 15-16 were cancelled previously. A new sets of dependent claims (20-22) are added. Therefore, claims 1-14 and 17-22 are pending and addressed below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114(2nd) 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/21/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-9, 11, 13-14 and 20-22  are rejected under 35 U.S.C. 103 as being unpatentable over Peter Buhring (US 6542947B1 as submitted in IDS), Buhring hereinafter, in view of Van Wageningen et al. (7,801,121 B1, as submitted in IDS),  Wageningen hereinafter, further in view of Morton et al. (2015/0256580), Morton hereinafter.

Re. claims 1,  8 and 14,  Buhring teaches a method for transmitting serial communication messages with different priorities over a communication link (Col1/ln:25-30 - It is an object of the invention to provide a serial data bus in which a message of low priority in a channel can be interrupted at any time and immediately by a message of higher priority, so that, if desired, the message of higher priority can be transmitted on the data bus without delay.), a computer program product comprising a non-transitory computer readable medium encoded with a computer program configured to implement the method (abstract & Col2/ln:53-54 & claim 13) and an apparatus (Col1/ln:37-41) for transmitting serial communication messages with different priorities over a communication link (Col1/ln:25-30), the apparatus comprising a first processor (Col2/ln:53-54 & claim 13) configured to: encode the serial communication messages such that each message comprises a start of packet (SOP) symbol ….…. (See abstract; Col1/ln:32-33 - each message block having at its beginning a start block, Also see, Col 1, ln:57 - Col 2, ln:7),  interrupt ongoing transmission of a first message if the SOP symbol of a second message is sent before the first message has been completed (Col 2/ln:9-14 - a message block of lower priority which is being transmitted can be interrupted at any time and immediately by a message block of higher priority., Also, See, Col 2/ln:40-44); 
Even though, Buhring teaches encode the serial communication messages such that each message comprises a start of packet (SOP) symbol and ……… Yet, Buhring does not expressly teach the claimed feature, “a plurality of data symbols”, and Buhring does not expressly teach continue the transmission of the first message from the point where the first message was interrupted only after the second message has been transmitted, wherein the symbols of each message are in 8b/10b line code.
However, in the analogous art, Wageningen explicitly discloses encode the serial communication messages such that each message comprises a start of packet (SOP) symbol and a plurality of data symbols (Col 1 – line 47:58 - integrated circuits such as programmable logic device integrated circuits are provided that support data communications over serial communications links that contain single…lane (examiner interprets  single lane a serial communication link as a single physical communication link ) .  Data may be transmitted in packets formed from data words.  Regular data packets may be formed by inserting start-of-packet (SOP) and end-of-packet (EOP) markers at fixed lane locations with the serial link.  Priority data packets may be nested within regular data packets.  Fig.6 / 12-13 & Col 16 – line 32:47 - … SOP markers, EOP markers, ...  After insertion of SOP markers, EOP markers,…data path multiplexer 154, resulting in the data pattern… This data is provided to encoders 172… Here, SOP and EOP refers to a plurality of data symbols. Also, see Col 12, ll 5:9 (Fig. 6) – single-lane link when N=1, Also,     see Col 17, ll 13:18 (Fig.14) – serial link in a single lane, examiner interprets single lane a serial communication link as a single physical communication link) and continue the transmission of the first message from the point where the first message was interrupted only after the second message has been transmitted.  (Fig.29 & Col 25 – line 42:49 - When regular data is received, a first portion of the regular data packet is transmitted (step 442).  If priority data is received, the transmission of the regular data is suspended…. When the priority data packet is complete, continuation markers are inserted to denote the beginning of a second portion of the user data. Also, see Col 12, ll 5:9 (Fig. 6) – single-lane link when N=1, Also,     see Col 17, ll 13:18 (Fig.14) – serial link in a single lane, examiner interprets single lane a serial communication link as a single physical communication link).

    PNG
    media_image2.png
    700
    473
    media_image2.png
    Greyscale


Yet, Buhring and Wageningen do not expressly teach wherein the symbols of each message are in 8b/10b line code.
However, in the analogous art, Morton explicitly discloses wherein the symbols of each message are in 8b/10b line code. (Fig. 5 & ¶0128 - The end of a frame (0519) is usually indicated by the end of data stream at the physical layer or by loss of the carrier signal.  An example is 10BASE-T, where the receiving station detects the end of a transmitted frame by loss of the carrier.  Some physical layers use an explicit end of data or end of stream symbol or sequence to avoid ambiguity.  An example is Gigabit Ethernet with its 8b/10b encoding scheme that uses special symbols which are transmitted before and after a frame is transmitted).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Buhring’s invention of a data bus for serial bus transmission and Wageningen’s invention of serial communications systems with cyclic redundancy checking capabilities to include Morton’s invention of video streaming system and method, because it provides an efficient mechanism in transmitting video media content to a plurality of mobile user devices  over Internet using custom hardware designed which eliminates operating system processing overhead associated with the transport of video media content data to the mobile user devices. (¶0008, Morton)


Re. claims 3 and 9, Buhring, Wageningen and Morton teach claims 1 and 8 respectively.
Yet, Buhring and Morton do not expressly teach wherein each message comprises an end of packet (EOP) symbol.
However, in the analogous art, Wageningen explicitly discloses wherein each message comprises an end of packet (EOP) symbol. (Col 12 / line 33:37 -  .. If desired, data from data buffer 144 may be encapsulated as packets using data encapsulation circuit 152.  During the encapsulation process, a data payload may be encapsulated between start-of-packet (SOP) and end-of-packet (EOP)). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Buhring’s invention of a data bus for serial bus transmission and  Morton’s invention of video streaming system and method to include Wageningen’s invention of serial communications systems with cyclic redundancy checking capabilities, because it provides implementation of cyclic redundancy checking (CRC)  operations more efficiently for serial links with multiple lanes.  (Col 1 / line 37:43, Wageningen)

Re. claim 5, Buhring,  Wageningen and  Morton teach claim 1.
Yet, Buhring and Morton do not expressly  teach wherein the transmission of the first message is continued only after the second message has been transmitted in its entirety. 
However, in the analogous art, Wageningen explicitly discloses wherein the transmission of the first message is continued only after the second message has been transmitted in its entirety. (Fig.29 & Col 25 – line 42:49 - When regular data is received, a first portion of the regular data packet is transmitted (step 442).  If priority data is received, the transmission of the regular data is suspended…. When the priority data packet is complete, continuation markers are inserted to denote the beginning of a second portion of the user data).


Re. claim 6, Buhring,  Wageningen and  Morton teach claim 1.
Yet, Buhring and Morton do not expressly  teaches wherein: the ongoing transmission of the second message is interrupted if the SOP symbol of a third message is sent before the second message has been completed, and  the transmission of the second message is continued only after the third message has been completely transmitted.
However, in the analogous art, Wageningen explicitly discloses wherein: the ongoing transmission of the second message is interrupted if the SOP symbol of a third message is sent before the second message has been completed, and the transmission of the second message is continued only after the third message has been completely transmitted. (Col 1/ line 54:58 - Data may be transmitted in packets formed from data words.  Regular data packets may be formed by inserting start-of-packet and end-of-packet markers at fixed lane locations with the serial link.  Priority data packets (i.e., a plurality of priority data packets) may be nested within regular data packets (i.e., a plurality of regular data packets).  Packets may be segmented by inserting suspend markers and continuation markers that are distinct from the start-of-packet and end-of-packet markers into the serial link at fixed lane locations. The above disclosures by Wageningen is similar to instant application at least in , “The protocol rules permit also nested priorities, i.e. the SOP of a third message can interrupt sending of the second message etc.“. Col 22/ line 63:67 to Col 23 / line 1:15 - priority data packets (i.e., a plurality of priority data packets) will be nested within regular data packets (i.e., a plurality of regular data packets) when regular and priority data is available for transmission at the same time. … .. …. Because priority data takes precedence over regular data, the normal transmission of the regular data packet is temporarily interrupted by the transmission of the priority data packet.  This results in the priority data packet becoming nested within the regular data packet 370. Col 23/ line 40:51 - After the priority data packet has been processed and its own CRC words generated, continuation markers are inserted to indicate the start of the second portion of the regular data packet.  Because the suspend and continuation markers mark the end and start of the first and second portions of the regular data packet, these markers also serve to denote the location of the nested priority packet. That is, with the priority packet nesting scheme, a plurality of priority data packets temporarily interrupts a plurality of regular data packets, the transmission of the second portion of the plurality of regular data packets continues once the transmission of the plurality of priority data packets are transmitted with the coordination of suspend and  continuation markers as disclosed by Wageningen in the aforesaid sections).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Buhring’s invention of a data bus for serial bus transmission and  Morton’s invention of video streaming system and method to include Wageningen’s invention of serial communications systems with cyclic redundancy checking capabilities, because it provides 

Re. claim 7, Buhring,  Wageningen and  Morton teach claim 1.
Yet, Buhring and Morton do not expressly teach wherein, at a signal receiving end of the communication link, the data symbols of the first message sent before and after the first  message was interrupted by the second message are reconstructed into a single message.
However, in the analogous art, Wageningen explicitly discloses wherein, at a signal receiving end of the communication link, the data symbols of the first message sent before and after the first message was interrupted by the second message are reconstructed into a single message. (Fig. 1 / Fig. 22 & Col 3 / line 26:28 -  FIG. 22 is a flow chart of illustrative steps involved in transmitting and receiving packetized data in an serial communications link.Fig.29 & Col 25 – line 42:49 - When regular data is received, a first portion of the regular data packet is transmitted (step 442).  If priority data is received, the transmission of the regular data is suspended…. When the priority data packet is complete, continuation markers are inserted to denote the beginning of a second portion of the user data).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Buhring’s invention of a data bus for serial bus transmission and  Morton’s invention of video streaming system and method to include Wageningen’s invention of serial communications systems with cyclic redundancy checking capabilities, because it provides implementation of cyclic redundancy checking (CRC)  operations more efficiently for serial links with multiple lanes.  (Col 1 / line 37:43, Wageningen)


Re. claim 11, Buhring,  Wageningen and  Morton teach claim 8.
Yet, Buhring and Morton do not expressly teach the apparatus further comprising a second processor configured to reconstruct the data symbols of the first message sent before and after the first message was interrupted by the second message into a single message.
However, in the analogous art, Wageningen explicitly discloses the apparatus further comprising a second processor (Fig.1 shows a serial communication system having a plurality of integrated circuits 12 having a plurality of processor) configured to reconstruct the data symbols of the first message sent before and after the first message was interrupted by the second message into a single message. (Fig. 1 / Fig. 22 & Col 3 / line 26:28 -  FIG. 22 is a flow chart of illustrative steps involved in transmitting and receiving packetized data in an serial communications link.Fig.29 & Col 25 – line 42:49 - When regular data is received, a first portion of the regular data packet is transmitted (step 442).  If priority data is received, the transmission of the regular data is suspended…. When the priority data packet is complete, continuation markers are inserted to denote the beginning of a second portion of the user data).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Buhring’s invention of a data bus for serial bus transmission and  Morton’s invention of video streaming system and method to include Wageningen’s invention of serial communications systems with cyclic redundancy checking capabilities, because it provides implementation of cyclic redundancy checking (CRC)  operations more efficiently for serial links with multiple lanes.  (Col 1 / line 37:43, Wageningen)



Re. claim 13, Buhring,  Wageningen and  Morton teach claim 8.
Yet, Buhring and Morton do not expressly teach wherein the operation of the first  processor is based on a downloadable software. 
However, in the analogous art, Wageningen explicitly discloses wherein the operation of the first processor is based on a downloadable software. (Fig.1 & Col 4 / line 20:23 - Each integrated circuit 12 may be, for example, a programmable logic device, a microprocessor, a digital signal processor, an application-specific integrated circuit (ASIC), etc. .. Similar concept as disclosed by instant application as recited at least in ¶0011).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Buhring’s invention of a data bus for serial bus transmission and  Morton’s invention of video streaming system and method to include Wageningen’s invention of serial communications systems with cyclic redundancy checking capabilities, because it provides implementation of cyclic redundancy checking (CRC)  operations more efficiently for serial links with multiple lanes.  (Col 1 / line 37:43, Wageningen)

Re. claims 20, 21 and 22, Buhring,  Wageningen and  Morton teach claims 1,  8 and 14 respectively.
Yet, Buhring and Morton do not expressly teach wherein the first message and the second message are transmitted over a single physical communication link. 
However, in the analogous art, Wageningen explicitly discloses wherein the first message and the second message are transmitted over a single physical communication link. (Col 1 – line 47:58 - integrated circuits such as programmable logic device integrated circuits are provided that support data communications over serial communications links that contain single…lane (examiner interprets  single lane a serial communication link as a single physical communication link ) .  Data may be transmitted in packets formed from data words.  Regular data packets may be formed by inserting start-of-packet (SOP) and end-of-packet (EOP) markers at fixed lane locations with the serial link.  Priority data packets (i.e., second message) may be nested within regular data packets (i.e., first message).  Packets may be segmented by inserting suspend markers and continuation markers that are distinct from the start-of-packet and end-of-packet markers into the serial link at fixed lane locations. Also, see Col 12,  ll 5:9 (Fig. 6) – single-lane link when N=1, Also,     see Col 17, ll 13:18 (Fig.14) – serial link in a single lane, examiner interprets  single lane a serial communication link as a single physical communication link).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Buhring’s invention of a data bus for serial bus transmission and  Morton’s invention of video streaming system and method to include Wageningen’s invention of serial communications systems with cyclic redundancy checking capabilities, because it provides implementation of cyclic redundancy checking (CRC)  operations more efficiently for serial links with multiple lanes.  (Col 1 / line 37:43, Wageningen)









Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Buhring,  in view of Wageningen, in view of Morton,   further in view of Roethig et al (2016/0261375), Roethig hereinafter.

Re. claim 2, Buhring,  Wageningen and  Morton teach claim 1.
Yet, Buhring,  Wageningen and  Morton do not expressly teach wherein each symbol comprises a predefined number of bits.
However, in the analogous art, Roethig explicitly discloses wherein each symbol comprises a predefined number of bits. (Fig.5 & ¶0070 - set of multi-bit synchronization symbols to provide multiple transmission modes 500, 520, 540 on a serial communication link between IC devices.  The set of multi-bit synchronization symbols may include symbols that have S bits, where S is greater than or equal to 4).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Buhring’s invention of a data bus for serial bus transmission and Wageningen’s invention of serial communications systems with cyclic redundancy checking capabilities and  Morton’s invention of video streaming system and method to include Roethig’s invention of a system and a method for connecting integrated circuit devices within an apparatus related to communication links, because it provides improvements in protocols and improved methods for managing interfaces between next generation mobile devices. (¶0002-¶0005, Roethig)

Re. claim 18, Buhring, Wageningen, Morton and  Roethig teach claim 2.
Yet, Buhring, Morton and  Roethig do not expressly teach wherein each message comprises an end of packet (EOP) symbol.
explicitly discloses wherein each message comprises an end of packet (EOP) symbol. ( Col 12 / line 33:37 -  .. If desired, data from data buffer 144 may be encapsulated as packets using data encapsulation circuit 152.  During the encapsulation process, a data payload may be encapsulated between start-of-packet (SOP) and end-of-packet (EOP)). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Buhring’s invention of a data bus for serial bus transmission and  Morton’s invention of video streaming system and method and Roethig’s invention of a system and a method for connecting integrated circuit devices within an apparatus related to communication links to include Wageningen’s invention of serial communications systems with cyclic redundancy checking capabilities, because it provides implementation of cyclic redundancy checking (CRC)  operations more efficiently for serial links with multiple lanes.  (Col 1 / line 37:43, Wageningen)





Claims 4 and  10  are rejected under 35 U.S.C. 103 as being unpatentable over Buhring,  in view of Wageningen, in view of Morton, further in view of Sung et al. (2017/0257233), Sung hereinafter.

Re. claims 4 and  10, Buhring,  Wageningen and  Morton teach claims 1 and  8 respectively.

Buhring further teaches wherein the first symbol is part of the plurality of data symbols, and wherein the plurality of data symbols follow the SOP symbol. (Fig.1 & Col 4, ll 6:17 -  SOF (Start block) is at the beginning of each message block NB, the message block also contains a predetermined number of data blocks DB, transmitted within the  each message block NB as shown in Fig. 1).

Yet, Buhring, Wageningen and   Morton  do not expressly teach wherein information on the plurality of data symbols in a message is included in the first symbol of the message.

However, in the analogous art, Sung explicitly discloses wherein information on the plurality of data symbols in a message is included in the first symbol of the message. (Fig.9-10 & ¶0107 - The SOF (start-of-frame) marker SOF may include the predetermined number (e.g., 140) of data symbols (similar to instant application at least in ¶0023, where it recites, “the information on the number of data symbols in a message may be included in the first symbol (i.e., SOP) of a message“) to determine synchronization of the time point TP where the encoded data ENC_DATA begins to be received.)

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Buhring’s invention of a data bus for serial bus transmission to 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Buhring,  in view of Wageningen, in view of Morton, further in view of Sung Sik  Ham (2015/0156060), Ham hereinafter.

Re. claim 12, Buhring,  Wageningen and  Morton teach claim 8.
Yet, Buhring,  Wageningen and  Morton do not expressly teach wherein the first has a predefined function.
However, in the analogous art, Ham explicitly discloses wherein the first  has a predefined function. (Fig. 2 & ¶0052 - The control unit 110 may be implemented with a programmable logic controller IC such as a field-programmable gate array or a complex programmable logic device (CPLD).  CPLD is a predefined function as per instant application at least in ¶0011).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Buhring’s invention of a data bus for serial bus transmission to and Wageningen’s invention of serial communications systems with cyclic redundancy checking capabilities and  Morton’s invention of video streaming system and method to include Ham’s invention of bidirectional packet transfer fail-over switch for serial communication, because it provides  cost effective and efficient bidirectional packet transfer fail-over switch for serial communication, which multiplexes a single communication line into a plurality of communication lines in a serial communication network. (¶0011 / ¶0015, Ham)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Buhring,  in view of Wageningen, in view of Morton, further in view of Ollila et al. (2003/0214827), Ollila hereinafter.

Re. claim 17, Buhring,  Wageningen and  Morton  teach claim 8.
Yet, Buhring,  Wageningen and  Morton  do not expressly teach the apparatus is a power electronic converter. 

However, in the analogous art, Ollila explicitly discloses the apparatus is a power electronic converter. (Fig.1 & ¶0021 - …. voltage-controlled three-phase PWM  frequency converter .. Similar concept as disclosed by instant application as recited at least in ¶0027).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Buhring’s invention of a data bus for serial bus transmission to and  Wageningen’s invention of serial communications systems with cyclic redundancy checking capabilities and  Morton’s invention of video streaming system and method to include Ollila’s invention of control of an inverter, because it produces an intermediate circuit direct voltage , then inverted by means of an inverter to produce a three-phase alternating voltage of variable frequency and amplitude for feeding three-phase cage induction motor. (Abstract / ¶0003, Ollila)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Buhring,  in view of Wageningen, in view of Morton, in view of Roethig, further in view of Sung hereinafter.

Re. claim  19, Buhring, Wageningen, Morton and Roethig teach claim 2 .
Buhring further teaches wherein the first symbol is part of the plurality of data symbols, and wherein the plurality of data symbols follow the SOP symbol. (Fig.1 & Col 4, ll 6:17 -  SOF (Start block) is at the beginning of each message block NB, the message block also contains a predetermined number of data blocks DB, transmitted within the  each message block NB as shown in Fig. 1).

Yet, Buhring, Wageningen, Morton and Roethig do not expressly teach wherein information on the plurality of data symbols in a message is included in the first symbol of the message.

However, in the analogous art, Sung explicitly discloses wherein information on the plurality of data symbols in a message is included in the first symbol of the message. (Fig.9-10 & ¶0107 - The SOF (start-of-frame) marker SOF may include the predetermined number (e.g., 140) of data symbols (similar to instant application at least in ¶0023, where it recites, “the information on the number of data symbols in a message may be included in the first symbol (i.e., SOP) of a message“) to determine synchronization of the time point TP where the encoded data ENC_DATA begins to be received.).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Buhring’s invention of a data bus for serial bus transmission to and Wageningen’s invention of serial communications systems with cyclic redundancy checking 

Response to Arguments
Applicant’s arguments, filed on 09/02/2021, with respect to 35 USC § 103 has been fully considered, but, they are not persuasive. 

Regarding arguments in pages 7-8, independent claims 1, 8 and 14, applicant argues that Buhring  or Wageningen fails to teach, “continue the transmission of the first message from the point where the first message was interrupted only after the second message has been transmitted”.  Examiner respectfully disagrees. As indicated in §103, Wageningen discloses in  Col 25/line 42:49 along with Fig. 29, “When regular data is received, a first portion of the regular data packet is transmitted (step 442).  If priority data is received, the transmission of the regular data is suspended…. When the priority data packet is complete, continuation markers are inserted to denote the beginning of a second portion of the user data“. The figure 29 is reproduced below to emphasize the relevant claimed features as disclosed by  Wageningen, 

    PNG
    media_image2.png
    700
    473
    media_image2.png
    Greyscale

single lane, see Col 1, line 47:58 & Col 2, line 56:59 (Fig.14, single-lane serial communication lane). Also, see Col 12,  ll 5:9 (Fig. 6) – single-lane link when N=1, Also,     see Col 17, ll 13:18 (Fig.14) – single-lane serial communication lane, contrary to applicant’s remarks at least in pages 7-8 of remarks as submitted on 09/02/2021.
Applicant further asserts that Buhring  or Wageningen fails to teach, “wherein the symbols of each message are in 8b/10b line code”. Examiner agrees, however, Morton et al. (2015/0256580 [Wingdings font/0xF3] a new reference) teaches the limitation as mentioned in §103 rejection.


Regarding arguments in pages 8-9 for dependent claims 2 and 18,  Roethig disclosed the claimed features as outlined in the claims and the applicant is silent on the disclosures made by Roethig as pointed out in the §103 rejection. Applicant, is, however, arguing that  the claimed limitations “continue the transmission of the first message from the point where the first message was interrupted only after the second message has been transmitted ” and “wherein the symbols of each message are in 8b/10b line code.” are not disclosed by Roethig. Applicant is respectfully reminded that the dependent claims 2 and 18 are unpatentable over Buhring , in view of  Wageningen, in view of Morton,  further in view of Roethig. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  


Regarding arguments in pages 8-9 for motivation to combine cited references for dependent claims 2 and 18:
In response of applicants argument that the references must provide a suggestion or motivation to modify the teachings or combine the references either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. The Examiner would like to point out the following statement as identified by court “It is not required that the prior art disclose or suggest the properties newly-discovered by an applicant in order for there to be a prima facie case of obviousness. See In re Dillon, 919 F.2d 688, 16 USPQ2d 1897, 1905 (Fed. Cir. 1990). Moreover, as long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor. See In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 190 USPQ 425 (CCPA 1976) and In re Wilder, 429 F.2d 447, 166 USPQ 545 (CCPA 1970)”. In this case, the suggestion to combine the references is provided by Roethig as because, because it provides improvements in protocols and improved methods for managing interfaces between next generation mobile devices. (¶0002-¶0005, Roethig)

Regarding arguments in pages 9-11  for dependent claims 4 and 10, Sung disclosed the claimed features as outlined in the claims and the applicant is silent on the disclosures made by Sung as pointed out in the §103 rejection. Applicant, is, however, arguing that  the claimed limitations “continue the transmission of the first message from the point where the first message was interrupted only after the second message has been transmitted ” and “wherein the symbols of each message are in 8b/10b line code” are not disclosed by Sung. Applicant is respectfully reminded that the dependent claims 4 and  10  are unpatentable over Buhring , in view of  Wageningen, in view of Morton,  further in view of Sung. In response to applicant's arguments against the references individually, one cannot nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Regarding arguments in pages 9-11 for motivation to combine cited references for dependent claims 4 and 10:
In response of applicants argument that the references must provide a suggestion or motivation to modify the teachings or combine the references either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. The Examiner would like to point out the following statement as identified by court “It is not required that the prior art disclose or suggest the properties newly-discovered by an applicant in order for there to be a prima facie case of obviousness. See In re Dillon, 919 F.2d 688, 16 USPQ2d 1897, 1905 (Fed. Cir. 1990). Moreover, as long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor. See In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 190 USPQ 425 (CCPA 1976) and In re Wilder, 429 F.2d 447, 166 USPQ 545 (CCPA 1970)”. In this case, the suggestion to combine the references is provided by Sung as because, because it alleviates difficulties in exchanging data/information rapidly and stably in a narrowband high-speed data communication network. (¶0006-¶0007, Sung)

Regarding arguments in pages 10-11 for dependent claim 12,  Ham disclosed the claimed features as outlined in the claims and the applicant is silent on the disclosures made by Ham as pointed out in the §103 rejection. Applicant, is, however, arguing that  the claimed limitation, “continue the transmission of the first message from the point where the first message was interrupted only after the second message has been transmitted ” and ““wherein the symbols of each message are in 8b/10b line code”  are not disclosed by Ham. Applicant is respectfully reminded that the dependent claim 12 is unpatentable over Buhring , in view of  Wageningen, in view of Morton, further in view Ham. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Regarding arguments in pages 11-12 for dependent claim 17,  Ollila disclosed the claimed features as outlined in the claims and the applicant is silent on the disclosures made by Ollila as pointed out in the §103 rejection. Applicant, is, however, arguing that  the claimed limitation, “continue the transmission of the first message from the point where the first message was interrupted only after the second message has been transmitted ” and ““wherein the symbols of each message are in 8b/10b line code” are not disclosed by Ollila. Applicant is respectfully reminded that the dependent claim 17 is unpatentable over Buhring , in view of  Wageningen, in view of Morton, further in view Ollila. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Regarding arguments in pages 12-13  for dependent claim 19, Sung disclosed the claimed features as outlined in the claims and the applicant is silent on the disclosures made by Sung as pointed out in the §103 rejection. Applicant, is, however, arguing that  the claimed limitations “continue the transmission of the first message from the point where the first message was interrupted only after the second message has been transmitted ” and ““wherein the symbols of each message are in 8b/10b line code” are not disclosed by Sung. Applicant is respectfully reminded that the dependent claims 4 and  10  are unpatentable over Buhring , in view of  Wageningen, in view of Morton, in view of Roethig,   further in view of Sung. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Regarding arguments in pages 9-11 for motivation to combine cited references for dependent claims 4 and 10:
In response of applicants argument that the references must provide a suggestion or motivation to modify the teachings or combine the references either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. The Examiner would like to point out the following statement as identified by court “It is not required that the prior art disclose or suggest the properties newly-discovered by an applicant in order for there to be a prima facie case of obviousness. See In re Dillon, 919 F.2d 688, 16 USPQ2d 1897, 1905 (Fed. Cir. 1990). Moreover, as long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor. See In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 190 USPQ 425 (CCPA 1976) and In re Wilder, 429 F.2d 447, 166 USPQ 545 (CCPA 1970)”. In this case, the suggestion to combine the references is provided by Sung as because, because it alleviates difficulties in exchanging data/information rapidly and stably in a narrowband high-speed data communication network. (¶0006-¶0007, Sung)


For these reasons, it is maintained that independent claims 1, 8 and 14 are  unpatentable over Buhring , in view of  Wageningen, further in view of Morton et al. (2015/0256580 [Wingdings font/0xF3] a new reference).

As all other dependent claims depend either directly or indirectly from the independent claims 1, 8 and 14,  similar rationale also applies to all respective dependent claims.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467

/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467